Case 1:18-cv-00966-CFC-CJB Document 152-1 Filed 05/03/19 Page 1 of 15 PageID #: 3491




                      EXHIBIT A
               Case 1:18-cv-00966-CFC-CJB Document 152-1 Filed 05/03/19 Page 2 of 15 PageID #: 3492




                                                     EXHIBIT A

I.       Disputed Claim Terms, Proposed Constructions, and Citations to Intrinsic Evidence
         The parties reserve the right to rely on any intrinsic evidence cited for a term, regardless of which party

proposed such term, as well as any figures, tables, examples, and/or reference cited or incorporated by reference in

the cited portions of the '331, '027, '633, and '552 patents and their respective file histories, even if not explicitly

referred to herein. The parties further reserve the right to amend this chart, as necessary.

Patent /          Claim Term /        VLSI Proposed Construction(s)             Intel Proposed Construction(s)
Claim No.1        Phrase              and Intrinsic Evidence                    and Intrinsic Evidence

'331 Patent,      "deactivated"       "not operational or not fully             Plain Meaning ("not activated")
Claims 1-6                            operational"


'331 Patent,      "deactivate"        "make not operational or not fully        Plain Meaning ("make not activated")
Claims 1-6                            operational"


'331 Patent,      "deactivating"      "making not operational or not fully      Plain Meaning ("making not
Claims 7-10                           operational"                              activated")

     1
      For context, the "Patent / Claim No." column lists all claims in the cited patent that include the corresponding
term or phrase at issue. In each instance, the list includes at least one of the "no more than 25 asserted claims" that
VLSI identified to Intel as required by the Court's April 22, 2019 Memorandum Order (D.I. 136).
                                                                                                    Exhibit A - Page 1
             Case 1:18-cv-00966-CFC-CJB Document 152-1 Filed 05/03/19 Page 3 of 15 PageID #: 3493




Patent /        Claim Term /       VLSI Proposed Construction(s)            Intel Proposed Construction(s)
Claim No.1      Phrase             and Intrinsic Evidence                   and Intrinsic Evidence

                                   Intrinsic Evidence:                      Intrinsic Evidence:


                                   Ex. B ('331 Patent), see, e.g., at       Ex. B ('331 Patent), see, e.g., Fig. 2,
                                   1:54-59, 1:63-66, 4:34-49, 5:10-20,      1:45-49, 1:54-59, 1:63-66, 3:48-54,
                                   and Claims 1-10.                         3:60-61, 3:67-4:5, 4:5-9, 4:34-49,
                                                                            4:50-58, 5:10-20, 5:31-35, Claims 1,
                                                                            5-10.
                                   Ex. G ('331 Patent File History
                                   Excerpt: 2007-08-03 Examiner Search
                                   History), see, e.g., at pp.1-2, 5.       Ex. H ('331 File History), see, e.g.,
                                                                            Office Action dated August 8, 2007,
                                                                            p. 4.
                                   Ex. J ('331 Patent File History
                                   Excerpt: 2008-01-23 Office Action),
                                   see, e.g., at p.2 (citing Hamilton, U.S. Ex. N (Hanlon Patent), see e.g., U.S.
                                   Patent No. 7,058,829).                   Patent No. 6,105,141 at 1:50-2:16,
                                                                            3:64-4:10.

                                   Ex. P ('331 Patent Citation: Hamilton,
                                   U.S. Patent No. 7,058,829), see, e.g.,
                                   at 3:46-63, 8:1-11.




                                                                                                  Exhibit A - Page 2
             Case 1:18-cv-00966-CFC-CJB Document 152-1 Filed 05/03/19 Page 4 of 15 PageID #: 3494




Patent /        Claim Term /          VLSI Proposed Construction(s)              Intel Proposed Construction(s)
Claim No.1      Phrase                and Intrinsic Evidence                     and Intrinsic Evidence

'331 Patent,    "data and/or          "data and/or instructions that the         "data and/or instructions whose main
Claims 1-10     instructions that     instruction processing circuit             memory address the instruction
                the instruction       identifies using addresses with which      processing circuit outputs on its
                processing circuit    they can be retrieved from main            address/data interface"
                addresses in the      memory"
                main memory"


'331 Patent,    "when the             "when the instruction processing           "when the instruction processing
Claims 1-10     instruction           circuit identifies the data and/or         circuit outputs the main memory
                processing circuit    instructions using addresses with          address of the data and/or instructions
                addresses the data    which they can be retrieved from           on its address/data interface"
                and/or instructions   main memory"
                in the main
                memory"
                                      Intrinsic Evidence:                        Intrinsic Evidence:

                                      Ex. B ('331 Patent), see, e.g., at 2:13-   Ex. B ('331 Patent), see, e.g., at Fig. 1,
                                      34, 2:35-3:6, 4:34-49, Fig. 1, and         1:34-43, 2:21-24, 2:31-56, 2:62-65,
                                      Claims 1-10.                               3:24-32, Claims 1, 3, 5-7.


                                                                                 Ex. H ('331 File History), see, e.g.,
                                                                                 Office Action dated August 8, 2007,
                                                                                 pp. 2-4.


                                                                                                       Exhibit A - Page 3
               Case 1:18-cv-00966-CFC-CJB Document 152-1 Filed 05/03/19 Page 5 of 15 PageID #: 3495




Patent /          Claim Term /          VLSI Proposed Construction(s)            Intel Proposed Construction(s)
Claim No.1        Phrase                and Intrinsic Evidence                   and Intrinsic Evidence

                                                                                 Ex. L (Moyer Patent), see e.g., U.S.
                                                                                 Patent No. 5,893,142 at Fig. 1 and
                                                                                 2:62-3:3.


                                                                                 Ex. K (Olson Patent), see e.g., U.S.
                                                                                 Patent No. 5,253,352 at 2:50-55, 3:32-
                                                                                 37, 4:45-5:12.


                                                                                 Ex. M (Yoshida Patent), see e.g., U.S.
                                                                                 Patent No. 5,928,365 at Fig. 1, 5:14-
                                                                                 18, 5:41-49.

'331 Patent,      "low power            "circuit capable of activating a low     The term is indefinite.2
Claims 1-6        operating mode        power operating mode"
                  activating circuit"

                                        Alternative: No construction required.




     2
       Intel statement: By identifying the term as indefinite, Intel reserves the right to raise this issue with the Court
at the appropriate juncture, for example upon a motion for summary judgment or at another time as the parties may
be guided by the Court.
                                                                                                      Exhibit A - Page 4
Case 1:18-cv-00966-CFC-CJB Document 152-1 Filed 05/03/19 Page 6 of 15 PageID #: 3496




                      Intrinsic Evidence:                       Intrinsic Evidence:


                      Ex. B ('331 Patent), see, e.g., at        Ex. B ('331 Patent), see, e.g., at 3:10-
                      Abstract, 1:4-15, 3:7-54, 4:15-49,        19, 3:24-28, 3:36-43, 3:48-54, 4:16-
                      5:21-35, Fig. 2, and Claims 1-6.          19, 4:25-28, 4:34-49, 5:21-35, Claims
                                                                1-3, 5, 6.

                      Ex. F ('331 Patent File History
                      Excerpt: 2006-03-14 Transmittal of
                      New Application), see, e.g., at pp.19,
                      21, 25, 31, 34, 38.


                      Ex. H ('331 Patent File History
                      Excerpt: 2007-08-08 Office Action),
                      see, e.g., at p.2 (citing Omizo et al.,
                      U.S. Patent No. 6,260,151).


                      Ex. O ('331 Patent Citation: Omizo et
                      al., U.S. Patent No. 6,260,151), see,
                      e.g., at Fig. 2.


                      Ex. I ('331 Patent File History
                      Excerpt: 2007-11-06 Amendment and
                      Response to Office Action), see, e.g.,
                      at pp.2-3.

                                                                                      Exhibit A - Page 5
             Case 1:18-cv-00966-CFC-CJB Document 152-1 Filed 05/03/19 Page 7 of 15 PageID #: 3497




Patent /        Claim Term /       VLSI Proposed Construction(s)                Intel Proposed Construction(s)
Claim No.1      Phrase             and Intrinsic Evidence                       and Intrinsic Evidence

'027 Patent,    "determining/      "determining/determine a parameter           "sensing/sense a parameter of an
Claims 1-21     determine          of an analog portion of the integrated       analog portion of the integrated circuit
                an analog          circuit (IC) that may vary on an             that varies during operation"
                variation          IC-by-IC basis"
                parameter"

                                   Intrinsic Evidence:                          Intrinsic Evidence:


                                   Ex. C ('027 Patent), see, e.g., at           Ex. C (’027 Patent), see, e.g., Figs.
                                   Abstract, 1:58-2:15, 2:40-59, 8:62-          7a, 7b, 8, 11, and 12a; 1:7:10; 2:16-
                                   9:31, 9:40-44, 9:52-10:5, 10:26-51,          30; 2:40-51; 10:52-57; 10:63-11:7;
                                   11:8-16, 12:17-32, 13:6-12, 14:26-           11:8-22; 11:23-33; 12:10-16; 12:17-
                                   15:29, 15:61-66, 16:7-19, Figs. 12A          20; 12:23-32; 12:33-40; 12:64-13:5;
                                   and 12B, and Claims 1-21.                    14:31-37; 14:61-67; 16:3-9; 16:15-19;
                                                                                and Claims 1-21.

                                   Ex. Q ('027 Patent File History
                                   Excerpt: 2006-03-20 Office Action),          Exs. Q and R ('027 File History), see,
                                   see, e.g., at p.2 (citing Rostoker et al.,   e.g., Office Action dated March 20,
                                   U.S. Patent No. 5,563,928).                  2006, p. 2; and Response to Office
                                                                                Action dated June 20, 2006, pp. 9-10.

                                   Ex. S ('027 Patent File History
                                   Excerpt: 2006-09-06 Office Action),          Ex. T (Rostoker Patent), see, e.g.,
                                   see, e.g., at p.3 (citing Rostoker et al.,   U.S. Patent No. 5,563,928 at 1:25-33.

                                                                                                      Exhibit A - Page 6
             Case 1:18-cv-00966-CFC-CJB Document 152-1 Filed 05/03/19 Page 8 of 15 PageID #: 3498




Patent /        Claim Term /       VLSI Proposed Construction(s)              Intel Proposed Construction(s)
Claim No.1      Phrase             and Intrinsic Evidence                     and Intrinsic Evidence
                                   U.S. Patent No. 5,563,928).


                                   Ex. T ('027 Patent Citation: Rostoker
                                   et al., U.S. Patent No. 5,563,928), see,
                                   e.g., at 1:25-33.

'027 Patent, "determining/         "determining/determine a parameter         "sensing/sense a parameter of a digital
Claims 3-7, determine a digital    of a digital portion of the integrated     portion of the integrated circuit that
10-17, 20, 21 variation            circuit (IC) that may vary on an           varies during operation"
              parameter"           IC-by-IC basis"


                                   Intrinsic Evidence:                        Intrinsic Evidence:


                                   Ex. C ('027 Patent), see, e.g., at         Ex. C (’027 Patent), see, e.g., Figs. 3,
                                   Abstract, 1:58-2:15, 2:40-59, 8:62-        4, 6, 11, 12a, and 12b; 1:7-10; 2:16-
                                   9:31, 9:40-44, 9:52-10:5, 10:26-51,        30; 2:52-67; 8:62-9:5; 9:6-21; 9:22-
                                   11:8-16, 12:17-32, 13:6-12, 14:26-         39; 9:40-49; 10:6-12; 14:31-37;
                                   15:29, 15:41-55, 15:61-66, Figs. 12A       15:21-25; 15:41-48; 15:49-55; 16:3-6;
                                   and 12B, and Claims 1-21.                  16:7-15; and Claims 1-21.


                                   All intrinsic evidence supporting          All intrinsic evidence supporting
                                   VLSI's proposed construction for           Intel’s proposed construction for


                                                                                                    Exhibit A - Page 7
             Case 1:18-cv-00966-CFC-CJB Document 152-1 Filed 05/03/19 Page 9 of 15 PageID #: 3499




Patent /        Claim Term /       VLSI Proposed Construction(s)            Intel Proposed Construction(s)
Claim No.1      Phrase             and Intrinsic Evidence                   and Intrinsic Evidence
                                   "determining/determine an analog         "determining/determine an analog
                                   variation parameter."                    variation parameter."

'027 Patent,    "determining/      "determining/determine a temperature "sensing/sense the temperature of the
Claims 1-21     determine an       during operation"                    integrated circuit during operation"
                operational
                temperature"
                                   Alternative: No construction required.


                                   Intrinsic Evidence:                      Intrinsic Evidence:


                                   Ex. C ('027 Patent), see, e.g., at       Ex. C ('027 Patent), see, e.g., Figs. 7b,
                                   Abstract, 2:16-31, 2:40-59, 8:62-9:31,   8, 9, 11, and 12a; 2:16-30; 2:40-51;
                                   9:40-42, 10:26-51, 11:8-16, 12:17-32,    3:31-32; 12:10-16; 12:17-20; 12:23-
                                   13:6-12, 14:26-15:29, 15:41-55,          32; 12:41-53; 12:64-13:5; 13:6-12;
                                   15:61-66, Figs. 8, 12A, and 12B, and     14:61-67; 16:3-9; and Claims 1-21.
                                   Claims 1-21.

'633 Patent, "distributed          "a collection of security managers that "a collection of security managers that
Claims 1-13, firewall"             each control the access to their        each control the access to their
29-34, 36                          associated nodes from the interface"    associated nodes from the interface"




                                                                                                  Exhibit A - Page 8
             Case 1:18-cv-00966-CFC-CJB Document 152-1 Filed 05/03/19 Page 10 of 15 PageID #:
                                                 3500



Patent /      Claim Term /       VLSI Proposed Construction(s)         Intel Proposed Construction(s)
Claim No.1    Phrase             and Intrinsic Evidence                and Intrinsic Evidence

                                 Intrinsic Evidence:                   Intrinsic Evidence:


                                 Ex. D ('633 Patent), see, e.g., at    Ex. D ('633 Patent), see, e.g., Figs. 1,
                                 Abstract, 3:52-55, 6:25-27, 10:2-5,   13, and 14; Abstract; 3:52-56; 4:9-14;
                                 Fig. 1, and Claims 1-13, 29-34, 36.   4:36-41; 4:51-53; 6:25-37; 10:2-12;
                                                                       10:43-47; 10:56-65; 17:13-23; 22:45-
                                                                       49; 24:43-49; 25:8-13; 25:34-38; and
                                                                       26:28-40.


                                                                       Ex. U ('633 File History), see, e.g.,
                                                                       Office Action dated June 5, 2000, pp.
                                                                       3-4


                                                                       Ex. V ('633 File History), see, e.g.,
                                                                       Amendment and Response dated
                                                                       September 5, 2000, p. 8


                                                                       Ex. W ('633 File History), see, e.g.,
                                                                       Notice of Allowance dated November
                                                                       30, 2000, p. 2



                                                                                             Exhibit A - Page 9
               Case 1:18-cv-00966-CFC-CJB Document 152-1 Filed 05/03/19 Page 11 of 15 PageID #:
                                                   3501



Patent /        Claim Term /       VLSI Proposed Construction(s)              Intel Proposed Construction(s)
Claim No.1      Phrase             and Intrinsic Evidence                     and Intrinsic Evidence

'633 Patent,    "memory-mapped     "an interface that defines a unified       "an interface that allocates a unified
Claims 1-36     . . . interface"   memory space that is distributed           memory space to one or more of the
                                   between the various devices coupled        nodes coupled to the interface, with
                                   to the interface"                          each node having a portion of the
                                                                              memory space that is accessible by
                                                                              other nodes by referring to specific
                                                                              memory addresses within that
                                                                              allocated portion"


                                   Intrinsic Evidence:                        Intrinsic Evidence:


                                   Ex. D ('633 Patent), see, e.g., at 2:30-   Ex. D ('633 Patent), see, e.g., Figs. 2,
                                   34, 6:12-19, 7:20-26, 9:37-45,9:35-47,     13, and 14; Abstract; 2:30-37; 2:51-
                                   11:29-54, 12:30-65, 13:8-32, 14:           60; 4:55-57; 5:19-26; 5:41-52; 6:42-
                                   13:8-32, 14:52-15:5, Figs. 1 and 8,        46; 6:52-7:7; 16:63-17:3; 18:31-37;
                                   and Claims 1-36.                           and 22:5-9.

'633 Patent,    "serial            "an interface that transfers               "an interface that transmits and
Claims 1-36     communications     information sequentially"                  receives data between nodes bit-by-
                interface"                                                    bit"




                                                                                                    Exhibit A - Page 10
Case 1:18-cv-00966-CFC-CJB Document 152-1 Filed 05/03/19 Page 12 of 15 PageID #:
                                    3502



                    Intrinsic Evidence:                           Intrinsic Evidence:


                    Ex. D ('633 Patent), see, e.g., at            Ex. D ('633 Patent), see, e.g., Figs. 2,
                    References Cited (citing Anderson,            3, 4, 13, and 14; Abstract; 2:14-18;
                    Don, FireWire System Architecture:            4:55-57; 5:19-26; 7:11-14; 9:10-26;
                    IEEE 1394, First Edition. Addison             18:31-37; and 18:65-19:4.
                    Wesley, MindShare. Inc., 1998, and
                    IEEE, Std 1394-1995 IEEE Standard
                    for a High Performance Serial Bus,
                    1996, IEEE), Abstract, 2:8-42, 5:38-
                    6:11, 7:66-8:12, 8:26-54, 8:64-9:9,
                    9:28-36, 15:13-25, 15:65-16:2, 18:22-
                    40, 18:65-19:13, Figs. 1, 4, 11, 12,
                    and 15, and Claims 1-36.


                    Ex. X ('633 Patent Citation:
                    Anderson, Don, FireWire System
                    Architecture: IEEE 1394, First
                    Edition. Addison Wesley, MindShare.
                    Inc., 1998), see, e.g., at pp.363-370.


                    Ex. Y ('633 Patent Citation: IEEE, Std
                    1394-1995 IEEE Standard for a High
                    Performance Serial Bus, 1996, IEEE),
                    see, e.g., at § 1.6.3 (p.5), § 1.6.5 (p.6),
                    § 2.2.26 (p.13), § 2.2.40 (p.14),

                                                                                        Exhibit A - Page 11
               Case 1:18-cv-00966-CFC-CJB Document 152-1 Filed 05/03/19 Page 13 of 15 PageID #:
                                                   3503



Patent /        Claim Term /        VLSI Proposed Construction(s)             Intel Proposed Construction(s)
Claim No.1      Phrase              and Intrinsic Evidence                    and Intrinsic Evidence
                                    § 2.2.54 (p.15), § 2.2.64 (p.15),
                                    § 2.2.68 (p.15), § 2.2.69 (p.15), § 3.4
                                    (pp.19-21), § 3.6 (pp.24-25), § 6
                                    (p.139), § 6.1 (pp.139-140), § 6.2
                                    (pp.145-146), Annex J.2 (pp.342-
                                    343).

'633 Patent,    "locally generate   "generate in the [first]/[local] node"    "generate in the [first]/[local] node"
Claims 1-28     for the [first]/
                [local] node"
                                    Intrinsic Evidence:                       Intrinsic Evidence:


                                    Ex. D ('633 Patent), see, e.g., at 5:1-6, Ex. D ('633 Patent), see, e.g., Figs. 5,
                                    10:5-64, 12:21-13:35, 14:35-15:12,        6, 7, 8, and 10; 4:63-5:6; 5:9-11; 7:28-
                                    Figs. 7 and 8, and Claims 1-36.           39; 10:6-15; 10:43-47; 10:56-65;
                                                                              12:31-13:36; 22:49-53; and 23:51-58.


                                                                              Ex. V ('633 File History), see, e.g.,
                                                                              Amendment and Response dated Sept.
                                                                              5, 2000, pp. 1, 2, 3, 8, and 9.




                                                                                                    Exhibit A - Page 12
               Case 1:18-cv-00966-CFC-CJB Document 152-1 Filed 05/03/19 Page 14 of 15 PageID #:
                                                   3504



Patent /        Claim Term /          VLSI Proposed Construction(s)              Intel Proposed Construction(s)
Claim No.1      Phrase                and Intrinsic Evidence                     and Intrinsic Evidence

                                                                                 Ex. W ('633 File History), see, e.g.,
                                                                                 Notice of Allowance dated November
                                                                                 30, 2000, pp. 2-3.

'552 Patent,    "force region"        "an area in which a defect may occur       "region within the integrated circuit
Claims 1-19                           due to a contact made to the bond          in which forces are exerted on the
                                      pad"                                       interconnect structure when a die
                                                                                 attach is performed"3


                                      Intrinsic Evidence:                        Intrinsic Evidence:


                                      Ex. E ('552 Patent), see, e.g., at         Ex. E ('552 Patent), see, e.g., Figs. 1,
                                      References Cited (citing Shiue et al.      2, 3, and 4; Abstract; 2:45-48; 3:44-
                                      U.S. Patent No. 5,923,088), Abstract,      47; 3:49-58; 4:30-35; 5:4-10; 5:13-18;
                                      3:26-54, 3:55-63, 4:13-43, 5:5-10,         5:33-38; 5:55-57; 5:63-67; 6:13-14;
                                      5:55-57, 6:25-29, Figs. 1-3, and           6:25-29; 6:38-42; 7:48-52; 7:61-65;
                                      Claims 1-19.                               8:22; 8:37-40; and 8:56-59.




     3
      Intel statement: Intel further asserts that this limitation is indefinite and reserves the right to raise this issue
with the Court at the appropriate juncture, for example upon a motion for summary judgment or at another time as
the parties may be guided by the Court.
                                                                                                       Exhibit A - Page 13
             Case 1:18-cv-00966-CFC-CJB Document 152-1 Filed 05/03/19 Page 15 of 15 PageID #:
                                                 3505



Patent /      Claim Term /       VLSI Proposed Construction(s)          Intel Proposed Construction(s)
Claim No.1    Phrase             and Intrinsic Evidence                 and Intrinsic Evidence

                                 Ex. AA ('552 Patent File History       Ex. Z ('552 File History), see, e.g.,
                                 Excerpt: 2007-01-24 Office Action),    Originally Filed Application, pp. 10-
                                 see, e.g., at p.5.                     12


                                 Ex. CC ('552 Patent Citation: Shiue et Ex. AA ('552 File History), see, e.g.,
                                 al. U.S. Patent No. 5,923,088), see,   Office Action dated January 24, 2007,
                                 e.g., at 1:45-51, 2:1-12, 2: 23-33,    pp. 2, 3, 5, and 6
                                 Figs. 1A, 2A, and 3.

                                                                        Ex. BB ('552 File History), see, e.g.,
                                                                        Amendment and Remarks dated Apr.
                                                                        5, 2007, pp. 3, 4, 5, and 9.




                                                                                           Exhibit A - Page 14
